              Case 5:19-cv-00135-LHK Document 3 Filed 01/09/19 Page 1 of 2


>


    Eleazar Villegas

    P.O. Box 1121


    Santa Clara, CA 950552

    (669)236-9071 zarviHel^vahoo.com                                               0Q'^ui

    January 9, 2019



    Susan Y. Soong, Clerk, of the Northern District Court

    Snooki Puli, Americans with Disabilities Act Coordinator

    Ravi Subramanian, Chief Deputy ofAdministration               CV 19 OXOS
    280 South First St. Room 2112

    San Jose, CA 95113                                                                             VKD

    SUBJECT: REQUEST FOR REASONABLE ACCOMENDATION UNDER THE AMERICANS WITH
    DISABILITES ACT




      Today I am filing a 42 U.S.C sec. 1983 civil rights action against the FBI, et.al; based on the
    fact that the FBI and their codefendants have been denying me my right to "Access the Courts"
    pursuant to the United States Constitution. I am bringing to the courts attention that they have
    employed numerous unconstitutional "dirty tricks" that they employ to impede and or
    obstruct ones right to bring forth an action against them.

       I am only conveying this information because it relates to my disability and my ability to
    bring forth and properly litigate a legal claim. The defendants have destroyed (4) of my laptops
    and or computers, (2) of my typewriters as well as deleted completed legal documents that I
    typed on computers in the public libraries. Furthermore, I can only use a public library
    computer for 120 minutes per day.

       Therefore, I am reduced to handwriting much of my legal documents, and this is a problem
    for me. I have a permanent disabilityto my neck and several other injuries that cause me great
    pain. Itake migraine medication as well as medication for nerve damage.

      All of the above results in difficulty in me being able print my legal documents legible forthe
    court can read them. Therefore, pursuant to the Americans with Disabilities Act can the
Case 5:19-cv-00135-LHK Document 3 Filed 01/09/19 Page 2 of 2
